                                                                                1     )IN C01lRT


               IN THE UNITED STATES DISTRICT COURT                                  JtlN 2 2 2020
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA                         u.S.DlSttRiCT COURT
                       ASHEVILLE DIVlSION                                      W.D:STRICT OF NoC.̲

                           DOCKET NO。      1:19‑CR… 00127


UNITED STATES OF ANIERICA
                                                 CONSENT ORDER AND
V.                                             JUDGMENT OF FORΠ EITU凹
STEWttN ORLANDO WILSON

       WHEREAS, the defendant, STEVEN ORTANDO WILSON, has entered into
a plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. I I to one or more criminal
offenses underwhich forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2I U. S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 u.S.c. $ 924(d) and 28 u.s.c. g 2a61(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P .32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P . 32.2(b)( I ) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;




     Case 1:19-cr-00127-MR-WCM Document 17 Filed 06/22/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Orderby the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

            o   Colt 1911,.45 caliberhandgun, SN: 505765; and
            o   Glock 17, 9mm caliber handgun, SN: BFCW220.

       The United States Marshal andlor other property custodian for                 the
investigative agency is authorized to take possession and maintain custody of        the
above-described tangible property.

       Ifand to the extent required by Fed. R. Crim. P. 32.2(bX6), 2l U.S.C. g
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

       As to any frearms and/or ammunition listed above and/or in the charging
instrument,, defendant corsents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in          the
property may, within thirty days ofthe publication of notice or the receipt of notice,
whichever is earlier, petition the coufi for a hearing to adjudicate the validity of the
alleged interest.
                                           うι




    Case 1:19-cr-00127-MR-WCM Document 17 Filed 06/22/20 Page 2 of 3
       Pursuant to Fed. R. Crim. P.32.2b)G), upon entry of this Order of Forfeiture,
the United States Attomey's Office is authorized to conduct any discovery needed
to identifu, locate or dispose of the property, including depositions, interrogatorieg
requests for production of documents and to issue subpoenas, pursuant to Fed. R
Civ. P.45.

        Following the Court'sdisposition of all timely petitions filed, a hnal orderof
forfeiture shall be entered, as provided by Fed. R. Crim. P .32.2(c)(2).If no third
party frles a timely petition, this order shall become the fnal order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
shall be fural as to defendant upon filing.

SO AGREED:




              D LETZRING
          United States Attomey




STEVttN ORLANDO WILSON
Defendant



MARY         LEN COLEMAN
                                                                     ニ
                                          Signed:   T'rruc       2,zOzO


                                                                  CALF
                                          United States             Judgc
                                                            of North Carolina




    Case 1:19-cr-00127-MR-WCM Document 17 Filed 06/22/20 Page 3 of 3
